Title: From George Washington to Thomas Sim Lee, 6 September 1780
From: Washington, George
To: Lee, Thomas Sim


                        
                            Sir
                            Head Quarters Bergen County Septr 6th 1780
                        
                        In consequence of the disagreeable intelligence of the defeat of the Army, under Major General Gates, which I
                            have just received: I think it expedient to countermand the march of the Troops which were ordered from Maryland to join
                            the Main Army. I am therefore to request Your Excellency to give directions for the Regiment lately raised for the War, as
                            well, as for all the Recruits of your State (as soon as they can possibly be collected and organized) to march immediately
                            to the Southward, and put themselves under the Orders of the Commanding Officer in that department.
                        Altho I have not had the particulars of the late disaster, or of how extensive a nature it is: Yet it is
                            certain the exigency is such, as will demand the most vigorous & spirited Measures to retrieve our affairs and
                            check the Enemy: And I cannot entertain a doubt, but Your Excellency and the State will use every exertion to give
                            activity and dispatch to the march of the Troops; and to all the Measures necessary for the protection of the Southern
                            States.
                        I have enclosed this Letter open to the Board of War, that in case the Regt in question is on its March from
                            Maryland it may be ordered to return without delay. I have the honor to be Your Excellencys Most Obedient and very Humble
                            Servant
                        
                            Go: Washington
                        
                    